    Case: 1:19-cv-00046-WAL-GWC Document #: 12 Filed: 11/13/20 Page 1 of 6




                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX

                                          )
YOUTH WITH A MISSION,                     )
                                          )
                  Plaintiff,              )
                                          )
                  v.                      )                 Civil Action No. 2019-0046
                                          )
THOSE CERTAIN UNDERWRITERS AT             )
LLOYDS OF LONDON SUBSCRIBING TO           )
POLICY NO: B0879C000961700; and           )
JOHN DOES 1-50,                           )
                                          )
                  Defendants.             )
__________________________________________)

Attorneys:
Richard P. Bourne-Vanneck, Esq.,
St. Thomas, U.S.V.I.
Javier Delgado, Esq.,
West Palm Beach, FL
       For Plaintiff

Sharmane Davis-Brathwaite, Esq.,
St. Thomas, U.S.V.I.
       For Defendants Those Certain Underwriters at Lloyds of London

                                 MEMORANDUM OPINION

Lewis, Chief Judge

       THIS MATTER comes before the Court on the “Motion to Dismiss for Insufficient Service

of Process” (Dkt. No. 7) (“Motion to Dismiss”) filed by Defendants Certain Underwriters at

Lloyd’s, London Subscribing to Policy No. CPCJC1799 (“Defendants”).1 Plaintiff filed a

“Response to Defendant’s Motion to Dismiss” (“Response”) (Dkt. No. 8), and Defendants filed a



1
   Defendants state that Plaintiff has incorrectly named them in this action using the
Certificate/Authority Ref. No., not the policy number associated with the disputed insurance
policy. (Dkt. No. 7 at 1 n.1). The Court refers to Defendants here in the manner in which they have
styled themselves.
    Case: 1:19-cv-00046-WAL-GWC Document #: 12 Filed: 11/13/20 Page 2 of 6




“Reply In Support of Motion to Dismiss for Insufficient Service of Process” (“Reply”) (Dkt. No.

9). For the following reasons, the Court will deny Defendants’ Motion to Dismiss.

                                     I.      BACKGROUND

       Plaintiff Youth with a Mission (“Plaintiff”) filed the Complaint in the instant action on

September 19, 2019 alleging that Defendants are liable for breach of contract, bad faith, and breach

of the duty of good faith and fair dealing in failing to fulfill their obligations under Plaintiff’s

insurance policy in the wake of Hurricane Maria. (Dkt. No. 1). Defendants filed the instant Motion

to Dismiss, moving pursuant to Fed. R. Civ. P. 4(c) and (m) to dismiss the case for insufficient

service of process. (Dkt. No. 7 at 1). Defendants assert that service was untimely in view of the

fact that the Complaint was filed on September 19, 2019, but they were not served with process

until January 3, 2020. Id.

       In support of its Response, Plaintiff submitted an affidavit from its counsel explaining the

reason for the delay in serving Defendants. Plaintiff’s counsel states that at the same time this case

was filed, Plaintiff’s counsel filed several similar lawsuits in the Superior Court of the Virgin

Islands. (Dkt. No. 8-2 at ¶¶ 4-5). According to counsel, “the service of process deadline [for the

instant case] was mistakenly scheduled to take place within (120) days pursuant to the Superior

Court Rules instead of (90) days as required [under the Federal Rules].” Id. at ¶ 6. Upon

discovering the error, counsel “[i]mmediately” served Defendants. Id. at ¶ 7.

                         II.     APPLICABLE LEGAL PRINCIPLES

       Federal Rule of Civil Procedure 12(b)(5) permits a district court to dismiss an action for

insufficient service of process. The party responsible for service bears the burden of proving that

service of process was proper. See Sims v. City of Phila, 552 Fed. App’x 175, 177 (3d Cir. 2014)

(quoting Grand Entm’t Grp., Ltd. v. Star Media Sales, Inc., 988 F.2d 476, 488 (3d Cir. 1993)).



                                                  2
    Case: 1:19-cv-00046-WAL-GWC Document #: 12 Filed: 11/13/20 Page 3 of 6




       Service must be completed within 90 days after the complaint is filed. Fed. R. Civ. P. 4(m).

Rule 4(m) further states that:

       If a defendant is not served within 90 days after the complaint is filed, the court—on motion
       or on its own after notice to the plaintiff—must dismiss the action without prejudice against
       that defendant or order that service be made within a specified time. But if the plaintiff
       shows good cause for the failure, the court must extend the time for service for an
       appropriate period.

       A court must, therefore, first determine whether good cause exists necessitating the

extension of time to complete service. Petrucelli v. Bohringer & Ratzinger, 46 F.3d 1298, 1305

(3d Cir. 1995). Good cause requires “a demonstration of good faith on the part of the party seeking

an enlargement and some reasonable basis for noncompliance within the time specified in the

rules.” MCI Telecomms. Corp. v. Teleconcepts Inc., 71 F.3d 1086, 1097 (3d Cir. 1995).

       A court is also authorized, in the absence of good cause, to exercise its discretion to extend

the time for service. Petrucelli, 46 F.3d at 1305. In exercising this discretion, a court may look to

several factors, including: (1) actual notice of the legal action; (2) prejudice to the defendant; (3)

the statute of limitations on the underlying cause of action; (4) the conduct of the defendant; (5)

whether the plaintiff is represented by counsel; and (6) any other additional factors that may be

relevant. See Chiang v. United States SBA, 331 F. App’x 113, 116 (3d Cir. 2009). These factors

are considered “in light of the Third Circuit’s ‘preference that cases be disposed on the merits

whenever practicable.’” Anderson v. Mercer County Sheriff’s Dep’t, No. 11-cv-7620 (JAP), 2014

U.S. Dist. LEXIS 71776, at *13 (D.N.J. May 27, 2014) (quoting Hritz v. Woma Corp., 732 F.2d

1178, 1181 (3d Cir. 1984)).

                                       III.   DISCUSSION

        The Complaint was filed on September 19, 2019, but Defendants were not served until

January 3, 2020. (Dkt. Nos. 7 at 1; 7-1; 8 at 3). The parties agree that the original deadline for



                                                  3
    Case: 1:19-cv-00046-WAL-GWC Document #: 12 Filed: 11/13/20 Page 4 of 6




service was December 18, 2019, and therefore, Plaintiff’s service on Defendants was untimely.

(Dkt. Nos. 7 at 2; 8 at 3).

        First, the Court must determine whether Plaintiff has demonstrated good cause to excuse

its failure to timely serve Defendants. See Petrucelli, 46 F.3d at 1305. Courts consider three factors

in determining good cause: (1) the reasonableness of the plaintiff’s efforts to effect service; (2)

prejudice to the defendant because of untimely service; (3) whether the plaintiff has moved for an

enlargement of time. See MCI Telecomms. Corp., 71 F.3d at 1097-98 (citing United States v.

Nuttall, 122 F.R.D. 163, 166-67 (D. Del. 1988)).

        Starting with the second factor, the Court does not find that Defendants will suffer

prejudice caused by the delay of 16 days. “[P]rejudice ‘involves impairment of defendant’s ability

to defend on the merits, rather than foregoing such a procedural or technical advantage.’” Boley v.

Kaymark, 123 F.3d 756, 759 (3d Cir. 1997) (quoting National Union Fire Ins. Co. v. Barney

Assoc., 130 F.R.D. 291, 294 (S.D.N.Y. 1990)). Defendants have not identified anything suggesting

that the short delay has, for example, damaged Defendant’s ability to collect evidence or call

witnesses. See id. (collecting cases).

        However, “absence of prejudice alone can never constitute good cause to excuse late

service. . . . [W]hile the prejudice may tip the ‘good cause’ scale, the primary focus is on the

plaintiff’s reasons for not complying with the time limit in the first place.” MCI Telecomms. Corp.,

71 F.3d at 1097. According to Plaintiff, the reason for delay was that “the service of process

deadline was mistakenly scheduled to take place within (120) days pursuant to the Superior Court

Rules instead of (90) days as required [under the Federal Rules].” (Dkt. No. 8-2 at ¶ 6). At the

same time this case was filed, Plaintiff’s counsel filed several similar lawsuits in the Superior Court

of the Virgin Islands, where the deadline to serve is 120 days, causing Plaintiff’s counsel to



                                                  4
    Case: 1:19-cv-00046-WAL-GWC Document #: 12 Filed: 11/13/20 Page 5 of 6




“accidently calendar this lawsuit” along with his other cases on the 120-day schedule. (Dkt. Nos.

8 at 5; 8-2 at ¶¶ 5-6). The reason for non-compliance here is a mistake by counsel in calendaring

the deadline for service, but delay due to “inadvertence of counsel . . . need not be excused.”

Petrucelli, 46 F.3d at 1307 (citing Lovelace v. Acme Markets, Inc., 820 F.2d 81, 84 (3d Cir.

1987), cert. denied, 484 U.S. 965 (1987)). Accordingly, the Court finds Plaintiff has not shown

good cause under Rule 4(m).

       Finding that there is no good cause which would excuse Plaintiff’s untimely service, the

Court will next address whether it will exercise its discretion to excuse the late service. See

Petrucelli, 46 F.3d at 1305.

       Plaintiff notes that a two-year limitations period applies under the terms of the insurance

contract governing this dispute. (Dkt. Nos. 8 at 4-5; 8-1; 8-2 at ¶ 4). According to the excerpt of

the insurance policy provided by Plaintiff, the limitations period begins running from “the date on

which the direct physical loss or damage occurred.” (Dkt. Nos. 8-1; 8 at 4). Plaintiff suffered

damage to its property from Hurricane Maria on September 19, 2017 and Plaintiff filed this action

on September 19, 2019. (Dkt. No. 8 at 4-5). Therefore, it appears that the statute of limitations

would prevent Plaintiff from refiling its case.2

       The viability of a statute of limitations defense to a re-filed lawsuit weighs heavily in favor

of excusing Plaintiff’s late service of process. See Boley, 123 F.3d at 759 (“[T]he running of the

statute of limitations is a factor supporting the discretionary granting of an extension of time to



2
  Defendants argue that the statute of limitations should not serve as a basis for the Court’s exercise
of discretion to excuse the untimely service because “Plaintiff has not provided sufficient evidence
that it will be barred from recovering any insurance benefits,” citing to possibilities of relief via
arbitration or appraisal. (Dkt. No. 9 at 2). Noticeably, Defendants do not challenge the assertion
that another lawsuit would be barred, nor do they assert that arbitration or appraisal are viable
alternatives to a lawsuit.


                                                   5
    Case: 1:19-cv-00046-WAL-GWC Document #: 12 Filed: 11/13/20 Page 6 of 6




make service under Rule 4(m).”); Fed. R. Civ. P. 4(m) notes of advisory committee on 1993

amendments (“Relief may be justified . . . if the applicable statute of limitations would bar the

refiled action.”). This is especially so given that there is nothing to suggest—and Defendants make

no argument—that the short delay in perfecting service prejudiced Defendants in any way.

Accordingly, under the circumstances, the Court will exercise its discretion to excuse Plaintiff’s

untimely service of process on Defendants.

                                     IV      CONCLUSION

       For the foregoing reasons, Defendants’ Motion to Dismiss will be denied.

       An appropriate Order accompanies this Memorandum Opinion.

Date: November 13, 2020                              ________/s/_______
                                                     WILMA A. LEWIS
                                                     Chief Judge




                                                6
